Citation Nr: 1735689	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  12-05 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to a service-connected disability.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kettler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a hearing before a decision review officer (DRO) at the RO in October 2011.  A transcript of the hearing is associated with the claims file.

The Board previously remanded this claim in December 2016 for a VA medical examination.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDING OF FACT

The Veteran's hypertension was not shown to have manifested during active military service and the current disability is not etiologically related to such service; additionally, the Veteran's hypertension is not proximately caused or aggravated by his service connected diabetes mellitus or right knee condition.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met, to include as secondary to a service-connected disability.  38 U.S.C.A. §§ 1131, 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).

VA's duty to assist under the VCAA includes helping claimants to obtain service treatment records and other pertinent records, including private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The claims file contains the private treatment records and VA medical records.  The duty to obtain relevant records is satisfied.  See 38 C.F.R. § 3.159(c).

After the claim was received, in a November 2009 letter, the RO advised the claimant of the elements of service connection and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim.  The duty to notify is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman, 19 Vet. App. 473 (2006).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2015) and 38 C.F.R. § 3.159(c) (2016).  As to the duty to assist, the Board finds that all identified and available service treatment records and post-service medical records have been associated with the claims file.

The Board previously remanded this claim in December 2016 for a VA medical examination and outstanding medical records.  In accordance with the remand instructions, records from Birmingham VA Medical Center were associated with the claims file in March 2017.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Veteran was scheduled to receive a VA examination in May 2017.  Unfortunately, the Veteran failed to report to the examination, and neither he nor his representative provided good cause for his failure to report.  As such, his claims will be rated based on the evidence of record.  38 C.F.R. § 3.655.
All appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2016).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.

II. Legal Criteria 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection on a direct basis requires evidence demonstrating: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the claimed in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Service connection for certain chronic diseases, including hypertension, may also be established based upon a legal "presumption" by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either(a) proximately caused by or(b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

For VA purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Analysis

The Veteran primarily contends that his hypertension is secondary to his service-connected diabetes mellitus type II or a right knee disability.  See October 2011 Hearing Testimony.  

At the outset, the Board notes that the Veteran has a current diagnosis of hypertension.  A January 2012 VA examiner noted a diagnosis of hypertension in 2006 and Birmingham VA Medical Center treatment records reflect that the Veteran has been treated for hypertension since at least 2010.  

In an April 1969 Service Clinical Record, the Veteran's blood pressure was recorded as 110/70.  In May 1969, the Veteran's blood pressure was measured at 118/70.  On the April 1970 Report of Medical History at separation, the Veteran denied having high blood pressure.  The separation examination on that same date recorded the Veteran's blood pressure at 140/86 mmHg.  

The Veteran was afforded a VA examination for his diabetes mellitus in August 2009.  The examiner opined that the Veteran's hypertension is not a complication of the diabetes mellitus.  The examiner explained that hypertension is not a complication because both disabilities presented around the same time.  Furthermore, he has a stable renal function and no associated symptoms.  The examiner noted that the Veteran's blood pressure readings were 152/75, 152/87, and 134/84.  

The Veteran testified before a Decision Review Officer in October 2011.  The Veteran stated that he was diagnosed with hypertension approximately five years prior.  He testified that the hypertension is controlled with medication.  Finally, the Veteran stated that his blood pressure usually runs about 120/80.

The Veteran was afforded a VA examination for his hypertension in January 2012.  The examiner opined that the Veteran's hypertension was less likely than not due to his service-connected disabilities.  The examiner explained that the Veteran's blood pressure is in good control with no indication of chronic kidney disease.  Furthermore, while the Veteran's right knee condition is painful and troublesome, it would not be responsible for an increase in vascular resistance that would influence blood pressure.  The examiner measured the Veteran's blood pressure at 122/70, 115/70, and 112/70.

The treatment records from the Birmingham VA Medical Center noted the Veteran as being treated for benign essential hypertension with Lisinopril.  

A February 2012 treatment report noted the Veteran's blood pressure measured at 139/86 and 139/76 on repeat.  The physician stated the blood pressure is borderline elevated however, the Veteran remarked his blood pressure is fine at home.  Id.

The Veteran was afforded a VA diabetes examination in August 2012.  The examiner noted that the Veteran's hypertension was not permanently aggravated by his diabetes mellitus.  

In an April 2013 reading, the Veteran's blood pressure was reported at 134/69 and 118/58 on repeat.  In an October 2013 reading, the Veteran's blood pressure was reported at 136/71.  See Birmingham VA Medical Center treatment records.

In a September 2014 reading, the Veteran's blood pressure was measured at 144/80 and 118/62 on repeat.  The doctor noted the blood pressure is controlled.  In a December 2014 reading, the Veteran's blood pressure was reported at 140/80 and 129/65.  The doctor noted that the blood pressure was within range.  Id.  

In a June 2016 reading, the Veteran's blood pressure was reported at 150/80.  In an October 2016 evaluation, the Veteran's blood pressure was measured at 164/75 and 129/78 on repeat.  The physician remarked that the Veteran's blood pressure improved and his home results were 117/63.  Id.

In a January 2017 evaluation, the Veteran's blood pressure was measured to be 157/92.  Id.

As noted, following the Board's December 2016 remand, the Veteran was scheduled to undergo a VA examination in May 2017 for purposes of determining whether his right knee or diabetes mellitus aggravated his current hypertension.  The Veteran failed to report to the examination.  See May 2017 Compensation and Pension Exam Inquiry.  When a veteran fails to report for a VA examination in connection with a claim for service connection, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

The Board initially notes that it remains unclear as to whether the Veteran has hypertension for VA disability purposes.  The Veteran's blood pressure has consistently been below the 160/90 cutoff for hypertension under VA regulations.  It is also acknowledged that the Veteran's medication, Lisinopril, lowers blood pressure as well.  As VA regulations require six measurements on three days above 160 systolic or above 90 diastolic, the Veteran cannot be said to have what the regulations consider hypertension for disability purposes.  

Nevertheless, even accepting that the requirements for a diagnosis of hypertension have been met, nothing in the records indicates that the Veteran's hypertension is directly related to service.  The Veteran was not diagnosed or treated for hypertension while in service.  There is also no indication that his blood pressure during service met the VA definition of hypertension.  The Veteran does not argue the contrary.  See October 2011 Hearing Testimony.  Given the long time delay between service and onset of the Veteran's hypertension, and the lack of any indication that it was directly caused by service, direct service connection must be denied.

Second, service connection is not warranted on a presumptive basis under 38 C.F.R. §§ 3.309(a) or 3.303(b) because the evidence does not reflect that the Veteran's hypertension manifested in service or within one year of separation from service, or that the Veteran shows continuity of symptomatology since service.  Although hypertension is a qualifying chronic disease, the Veteran did not report symptoms of hypertension within one year of service.  Nor has the Veteran claimed continuous symptoms since service.  See, e.g., October 2011 Hearing Testimony.  Accordingly, presumptive service connection and service connection under the "continuity of symptomatology" theory must be denied.  

The weight of the evidence is also against finding secondary service connection to the Veteran's service connected disabilities.  

As noted above, the Board has conceded the Veteran has hypertension, as such was diagnosed on the January 2012 VA examination.  The STRs, including the April 1970 service separation report, are silent for any complaints, treatment, findings, or diagnosis of hypertension.  The evidence shows that the Veteran's hypertension was initially diagnosed in about 2006, many years following service.  See January 2012 VA Examination.

The competent evidence that directly addresses the matter of a nexus between the Veteran's hypertension and his service-connected diabetes and right knee condition are in the opinions by the July August 2009, January 2012, and August 2012 VA examiners.  As noted, the January 2012 examiner opined that it was less likely than not that the Veteran's hypertension was the result of any of his service-connected disabilities.  Furthermore, the August 2012 examiner noted that the Veteran's hypertension was not permanently aggravated by his diabetes mellitus.  The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Thus, the Board affords greater probative weight to the August 2009, January 2012, and August 2012 VA examiners' opinions because the examiners took a complete view of the medical record, based their opinion on their knowledge and expertise as medical professionals, and examined the Veteran in-person.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board has considered the statements of the Veteran that relate his hypertension to the service-connected diabetes and right knee condition.  However, as a layperson, he does not possess the expertise to render a medical opinion regarding the complex medical relationship between the hypertension and his diabetes and/or right knee condition.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Consequently, the Veteran's statements in this matter are not competent evidence.

As the weight of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.  Service connection for hypertension must therefore be denied.





ORDER

Service connection for hypertension as secondary to service-connected disabilities is denied.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


